Citation Nr: 1107956	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  06-12 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUES

1. Entitlement to service connection for sleep apnea, claimed as 
due to asbestos exposure.

2. Whether new and material evidence has been received to reopen 
a claim of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, & B.H.



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 
1978 to August 1981.  These matters are before the Board of 
Veterans' Appeals (Board) on remand from the United States Court 
of Appeals for Veterans Claims (Court).  The case was originally 
before the Board on appeal from an April 2005 rating decision of 
the Fort Harrison, Montana Department of Veterans Affairs (VA) 
Regional Office (RO).  In November 2006, a Travel Board hearing 
was held before the undersigned.  A transcript of this hearing is 
associated with the Veteran's claims file.  In a decision issued 
in July 2007, the Board denied the Veteran's claims of service 
connection for a low back disability and for sleep apnea, claimed 
as due to asbestos exposure; declined to reopen a claim of 
service connection for tinnitus; and denied an increased rating 
claim for residuals of right acromioclavicular joint separation.  
He appealed that decision to the Court.  In a September 2009 
Order, the Court vacated the July 2007 Board decision as to the 
claims of service connection for sleep apnea and to reopen a 
claim of service connection for tinnitus, and remanded the 
matters for readjudication consistent with the Court's August 
2009 Memorandum decision.  In August 2010, the case was remanded 
for additional development in accordance with the Court's August 
2009 Memorandum decision.

The matter of entitlement to service connection for 
tinnitus based on de novo review is being REMANDED to the 
Fort Harrison RO.  VA will notify the appellant if any 
action on his part is required.






FINDINGS OF FACT

1. Sleep apnea was not manifested in service and a preponderance 
of the evidence is against a finding that such disability is 
related to the Veteran's service, to include as due to his 
exposure to asbestos therein.

2. An unappealed January 1985 rating decision denied service 
connection for tinnitus based essentially on findings that it was 
not demonstrated in service, and that there was no evidence that 
it was related to his service.

3. Evidence received since the January 1985 rating decision 
includes evidence not of record at the time of that decision and 
raises questions about the nature and etiology of the Veteran's 
tinnitus; relates to an unestablished fact necessary to 
substantiate the claim of service connection for tinnitus; and 
raises a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1. Service connection for sleep apnea, to include as due to 
asbestos exposure, is not warranted.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2. New and material evidence has been received, and the claim of 
service connection for tinnitus may be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative of any 
information, and any medical or lay evidence, not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), 
aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in 
the development of his claims prior to the April 2005 rating 
decision.  November 2004, January 2005, May 2005, and October 
2006 letters explained the evidence necessary to substantiate his 
claims, the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  A March 2006 letter 
also informed the appellant of disability rating and effective 
date criteria.  In addition, the January 2005 and October 2006 
letter instructed him that new and material evidence was required 
to reopen his claim of service connection for tinnitus; explained 
what new and material evidence meant; and outlined what evidence 
was needed to substantiate the claim.  It also advised him that 
his claim had been denied previously because tinnitus was not 
shown in service.  These notices complied substantially with the 
notice requirements in Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The Veteran has had ample opportunity to respond/supplement the 
record and he has not alleged that notice in this case was less 
than adequate.

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment records 
have been secured.  The RO arranged for VA examinations in 
February 2005, March 2005, August 2006, and in October 2010.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide these matters, 
and that no further development of the evidentiary record is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  Notably, 
theses matters were remanded in August 2010, in accordance with 
the Court's August 2009 Memorandum decision, for "adequate" VA 
medical examinations.  These actions were completed on remand.  
The Veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  Accordingly, 
the Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, Analysis

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease initially diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). 

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to these appeals.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record. 
 Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, as to 
the claims.

Service connection - Sleep apnea

With respect to claims involving asbestos exposure, there is no 
specific statutory guidance, nor has the Secretary of VA 
promulgated any regulations regarding development of such claims.  
However, VA has issued a circular on asbestos-related diseases, 
which has been incorporated into the VA Adjudication Procedure 
Manual.  See DVB CIRCULAR 21-88-8, Asbestos-Related Diseases (May 
11, 1988); VA Adjudication Procedure Manual Rewrite M21-1MR (VA 
Manual), IV.ii.2.C.9.  The provisions stipulate that VA must 
determine whether military records demonstrate evidence of 
asbestos exposure during service, develop whether there was pre-
service and/or postservice occupational and other asbestos 
exposure, and determine whether there is a relationship between 
asbestos exposure and the claimed disease.

The Veteran's service personnel records show he was an 
electrician who served aboard U.S. Navy vessels.  His STRs show 
that in July 1980, he was recommended for placement in an 
Asbestos Medical Surveillance Program due to his probable 
exposure, on a regular basis, to asbestos during the course of 
his service duties.

The Veteran's STRs, including his July 1981 service separation 
physical examination report, are silent for any complaints, 
findings, treatment, or diagnosis related to sleep apnea.  In his 
July 1981 separation report of medical history, he indicated that 
he did not have and had never had frequent trouble sleeping.  

A September 1984 X-ray of the Veteran's chest was essentially 
within normal limits.  
August 2002 to September 2004 VA treatment records show that the 
Veteran first sought treatment from the Great Falls VA Community 
Based Outpatient Clinic (VACBOC) in August 2002.  During that 
initial visit, he indicated a desire to have a sleep study done 
as he had been given a tentative diagnosis of sleep apnea 
elsewhere.  In March 2003, the Veteran underwent a 
polysomnography which revealed supine hypopnea with 
desaturations, arousals and sleep fragmentation; therapy for his 
sleep apnea was commenced.

On August 2006 VA examination, the Veteran reported that his 
friends from service had told him that he snored heavily.  He 
also recalled jolting himself awake a lot and having chronic 
fatigue while in service, requiring him to nap daily.  He further 
alleged that his sleep apnea was related to his exposure to 
asbestos in service.  After a physical examination and review of 
the claims file, the examiner stated:

Sleep apnea [diagnosed] in 2003, [discharged] from 
[active duty] in 1981.  The cardinal manifestations of 
the obstructive sleep apnea syndrome are stentorian 
snoring and severe sleepiness.  There are several 
problems with sleepiness as a symptom.  [S]leep 
deprivation is common in our society therefore it is 
this examiner's opinion that sleepiness is ubiquitous 
and non-specific symptom.  Review of [STR] shows no 
[complaints of] fatigue, sleepiness or sleep problems 
in service.  Based on lack of documentation in [STR] 
and intercurrent lapse in time of 15 years since 
discharge, it is this examiners [sic] opinion that 
current sleep apnea did not have its onset in service.

The August 2006 VA examiner further opined that based upon an 
August 2006 chest X-ray, which was essentially normal, there was 
no evidence to suggest that the Veteran had asbestosis.

In a statement received in March 2010, the Veteran's spouse, 
L.S., related that she has known the Veteran since 1983, and that 
throughout that time she has witnessed his sleeping problems.  In 
particular, he stops breathing for short periods of time and then 
gasps for air.  He also snores a lot.  She described how even in 
her sleep she listens for his snoring to ensure that he is still 
breathing.  She also stated it is the Veteran's belief that his 
sleep apnea started in service, as he was exposed daily to 
asbestos, lead paint chips, shipboard dust, fuels, and many other 
chemicals.

In a statement received in March 2010, the Veteran's friend, 
B.H., related that he has known the Veteran since service when 
they were stationed on the same U.S. Navy vessel, and that he 
recalled many of their fellow shipman complaining about the 
Veteran's snoring.  He also recalled having to wake the Veteran 
whenever he was sleeping because he would stop breathing for long 
periods of time.  He stated it was routine for the Veteran to 
have interrupted sleep and then be tired the next day.  He noted 
that at the time of the Veteran's separation from service, his 
grandfather had recently passed away.  In an effort to exit 
service quickly and attend the funeral, many of his papers 
(including those from the medical department) were signed 
quickly.  B.H. stated that he recalled the Veteran reporting to 
the ship's corpsman that he suffered from several medical 
problems, including sleeping issues, and was assured that these 
conditions would be noted in his service records.

On October 2010 VA examination, the examiner (an internist) 
conducted a physical examination of the Veteran and reviewed his 
claims file (to include the pertinent medical evidence of record, 
prior medical opinions already associated with the record, and 
any lay statements in the record) and opined:

* There is no objective evidence to support a finding of 
asbestosis in the Veteran.  The examiner explained that the 
Veteran's pulmonary function tests were normal and that 
diagnostic testing was also negative for pleural plaques or 
fibrosis.  

* There is no objective evidence to support the claim that the 
Veteran's sleep apnea is caused by or related to his exposure to 
asbestos in service.  The examiner explained that in reaching 
this conclusion, he reviewed medical literature and also 
consulted with the Director of the Sleep Center at the Fort 
Harrison VA Medical Center (VAMC), who stated that although 
asbestosis may cause a greater desaturation than would occur 
otherwise, there was no known link between asbestos exposure and 
sleep apnea.

* There is no objective evidence to indicate that the Veteran had 
sleep apnea while in service.  The examiner explained that the 
only information that suggests the Veteran may have had sleep 
apnea in service is derived from information provided by his wife 
and B.H.  These statements, the examiner noted, were subjective, 
non-specific complaints by nonmedical personnel, and no formal 
sleep study was available until 2002, some twenty years after the 
Veteran's separation from service.

Based on the foregoing, the October 2010 examiner then concluded 
that as there was no objective clinical evidence of asbestosis in 
the Veteran, it was "less likely than not" that his sleep apnea 
was caused by or related to his service.

The Veteran alleges that his sleep apnea is related to his 
exposure to asbestos in service.  While the record has not been 
developed to specifically confirm whether he was exposed to 
asbestos in service or determine the extent of any such exposure, 
VA has conceded that he was likely exposed to at least some level 
of asbestos in service.  Significantly, his service records show 
he served aboard U.S. Navy vessels and was recommended for 
placement in an Asbestos Medical Surveillance Program.  What 
remains necessary for the Veteran to establish service connection 
for sleep apnea is evidence that it is related to his service, to 
include as due to exposure to asbestos therein.

The only competent (medical) evidence that addresses whether the 
Veteran's sleep apnea is related to his exposure to asbestos in 
service is the report from his October 2010 VA examination, when 
the examiner opined that the Veteran's sleep apnea was not caused 
by, or related to, his asbestos exposure in service.  The 
examiner explained that based on his review of medical literature 
and his discussion with the Director of the Sleep Center at the 
Fort Harrison VAMC, there was no known link between asbestos 
exposure and sleep apnea.  He further noted that although 
asbestosis was known to potentially cause greater levels of 
desaturation than would occur otherwise, there was no objective 
evidence to support a finding of asbestosis in the Veteran given 
his normal pulmonary function test results and absence for 
pleural plaques or fibrosis on diagnostic testing.  This opinion 
is supported by the August 2006 VA examiner who also found that 
there was no evidence either in the Veteran's claims file or on 
diagnostic testing to suggest that he had asbestosis.  As the 
October 2010 VA medical opinion is by a physician (who is 
qualified to provide it), is based on a review of the record and 
on a research of accepted medical principles, it has substantial 
probative value.  Because there is no competent evidence to the 
contrary, the opinion is persuasive.

The Veteran and his spouse may be sincere in their belief that 
the Veteran's sleep apnea is related to his exposure to asbestos 
in service.  However, their expressions of their beliefs have 
little, if any, probative value.  The question of a nexus between 
a disease and exposure to a remote environmental factor is a 
complex medical question.  They are laypersons with no medical 
training; do not cite to any medical texts or treatises that 
support their theory of causation; and do not offer any 
explanation of rationale for their opinions.  

The Veteran alternatively alleges that his sleep apnea should be 
service-connected because it had its onset in service.  See 
38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. App. 488, 
495-96 (1997).  Specifically, he argues that the symptoms that 
formed the basis for his diagnosis of sleep apnea in 2003 were 
also present while he was in service.  To support this claim, he 
submitted lay statements from B.H., who stated that he recalled 
the Veteran snoring a lot in service and also experiencing 
frequent interruptions in his sleep, causing him to become 
fatigued.

On October 2010 VA examination, the examiner stated that the lay 
statements provided by the Veteran and B.H. were "subjective, 
non-specific complaints by nonmedical personnel," and thus did 
not constitute objective evidence of sleep apnea having become 
manifest in service.  The Board finds no reason to question the 
credibility of the lay accounts indicating that the Veteran 
snored in service or soon thereafter, and may have been fatigued.  
Whether these symptoms reflected that he had sleep apnea at the 
time is a medical question.  The medical evidence in the record 
regarding the significance of these reported symptoms, in 
particular the opinion of the August 2006 VA examiner, indicates 
that the symptoms described are insufficient to establish a 
diagnosis of a sleep apnea.  Regarding the March 2010 account by 
the Veteran's spouse that since 1983 she has witnessed the 
Veteran having sleep problems including that he stopping 
breathing, and gasping for breath (and that she has listened in 
her sleep whether he stopped breathing), the Board finds that the 
accounts are self-serving, compensation-driven, embellishments 
which are not credible.  Significantly, there is no 
contemporaneous support for these accounts of occurrences many 
years after they allegedly took place.  It is beyond credibility 
that the Veteran would have life-threatening-appearing symptoms 
of the severity described without reporting them to a medical 
are-provider/seeking medical attention sooner than more than 20 
years after they first appeared.   The record includes reports of 
a report of a complete VA medical examination (in 1984) after the 
reported symptoms were allegedly observed and rep[orts of 
treatment for various unrelated complaints during the interval 
since.  None prior to 2002 contains any mention of sleep apnea 
symptoms.

The October 2010 VA medical opinion was shared by the August 2006 
VA examiner who also opined that the Veteran's sleep apnea did 
not have its onset in service.  The August 2006 VA examiner 
explained that the main symptoms of sleep apnea are stentorian 
snoring and severe sleepiness; however, sleep deprivation is a 
common complaint.  Therefore, in his opinion, sleepiness was an 
"ubiquitous and non-specific symptom," and he found it more 
compelling that the Veteran's STRs were completely silent for any 
complaints of fatigue, sleepiness, or sleep problems.  As the 
October 2010 and August 2006 VA medical opinions were by medical 
professionals (who would be qualified to provide it), are based 
on a complete and accurate factual background/medical history, 
and explain the rationale for the opinions, they have substantial 
value.  Because there is no competent evidence to the contrary, 
the Board finds the opinions persuasive.

The Board acknowledges the argument presented by both the Veteran 
and B.H., that at the time of the Veteran's separation from 
service, he was trying to do so in an expeditious manner due to 
family problems, and therefore complaints made during his 
separation physical may not have been properly documented by 
service personnel.  However, the Board notes that in the 
Veteran's July 1981 service separation report of medical history, 
which was completed by him, he specifically indicated that he did 
not have and had never had frequent trouble sleeping.  The 
competent (medical) evidence of record shows that sleep apnea was 
not diagnosed until many years following the Veteran's separation 
from service.  In Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000), the Court held that a lengthy time of period between 
service and the earliest postservice clinical notation of the 
disability for which service connection is sought (here, more 
than 20 years) is, of itself, a factor for consideration against 
a finding of service connection.

The preponderance of the evidence is against the Veteran's claim 
of service connection for sleep apnea.  In such a situation, the 
benefit of the doubt doctrine does not apply, and the claim must 
be denied.

New and material evidence - Service connection for tinnitus

A January 1985 rating decision denied the Veteran's claims of 
service connection for tinnitus, finding that such disability was 
not shown in (and was unrelated to) service.  He did not appeal 
this decision and it became final.  38 U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  Id.  However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108. 

"New" evidence means existing evidence not previously submitted 
to agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence of record in January 1985 included STRs, the report 
of a September 1984 VA examination, and a statement from the 
Veteran received in December 1985.  The Veteran's STRs are silent 
for any complaints, findings, treatment, or diagnosis relating to 
tinnitus.  On July 1981 service separation physical examination, 
the ears were normal on clinical evaluation, and an audiological 
evaluation conducted at the time was within normal limits.  In 
his July 1981 service separation report of medical history, the 
Veteran indicated that he did not have nor had he ever had any 
hearing loss.  He also indicated that he had ear, nose, or throat 
trouble.

On September 1984 VA examination, a clinical evaluation of his 
ears was normal.  No hearing loss was noted, and the report is 
silent for any complaints of tinnitus.

In a December 1985 statement, the Veteran described being exposed 
to loud noises from helicopters, electrical matters, and launch 
drills while in service.

Evidence received since the January 1985 rating decision includes 
the following:

* Service personnel records showing that the Veteran served 
aboard several U.S. Navy vessels as an electrician.

* April 1981 to February 2001 private treatment records from the 
Great Falls Clinic showing that in February 2001, the Veteran 
complained of decreased hearing.  It was noted that he worked 
around a lot of loud noises and that his ears rang "once in a 
while."

* November 1988, June 1993, April 1994, September 1995, October 
1995, November 1995, October 2002, and November 2003 reports of 
audiometric evaluations that were conducted as part of the 
Veteran's participation in the U.S. Air Force Hearing 
Conservation Program.  These reports are silent for any 
complaints of tinnitus.

* November 1996 and January 1999 audiometric evaluation reports 
from Cascade Audiology & Hearing Aid Service, which are silent 
for any complaints of tinnitus.

* August 2002 to September 2004 VA treatment records showing that 
in June 2003, the Veteran complained of slight hearing loss.  It 
was noted that he had his hearing checked annually as part of his 
yearly physical at work.  Tinnitus was not mentioned.

* A statement received from B.H., in December 2004, stating that 
the Veteran had served as an electrician in service and was 
required to enter engine compartments to perform his duties.  
This exposed him to high levels of noise trauma.  

* A January 2005 statement from the Veteran reporting that he was 
exposed to excessive amounts of noise trauma while serving as an 
electrician aboard U.S. Navy vessels.  He also noted that he had 
been provided inadequate hearing protection in service.  At the 
time of his separation, he wanted to be discharged quickly due to 
family problems at home and, as such, was not provided a 
separation physical.

* The report from a February 2005 VA audiological evaluation, 
conducted in association with the Veteran's claim of service 
connection for bilateral hearing loss, in which he reported that 
he had "intermittent tinnitus, but this is not a problem that 
plagues him on a daily basis and is more often related to acute 
loud noise exposure."

* The report from a March 2005 authorized VA audiological 
evaluation (by Cascade Audiology), in which the Veteran 
complained of hearing loss in both ears.  He also indicated that 
he had periodic tinnitus in both ears, and that it began in 1979 
while he was in service.  After reviewing the Veteran's claims 
file, which included STRs showing that he entered service with 
mild hearing loss at the 6000 Hertz level in the left ear and 
separated from service with normal hearing in both ears, the 
examiner opined that it was "not likely" that the Veteran's 
hearing loss or tinnitus were related to his service since he 
exited the service with normal hearing.

* Testimony at the November 2006 Travel Board hearing when the 
Veteran described being exposed to excessive amounts of noise 
trauma in service with inadequate hearing protection; he also 
stated that he often experienced "severe ringing" in his ears.

* In a statement received in March 2010, the Veteran's spouse, 
L.S., relates that the Veteran has complained of ringing in his 
ears for their entire marriage, since 1983.  He also told her of 
the noise trauma to which he was exposed in service.  Therefore, 
she "believe[s] these poor working conditions [in service] are 
the root of his ringing in the ears, and hearing problems."

* In a statement received in March 2010, B.H., relates that he 
and the Veteran were exposed to excessive noise trauma while 
serving aboard the U.S.S. Whipple.  He explained that ear 
protection was not always available, and that they were 
inadequate when they were available.  Therefore, it did not seem 
to matter whether hearing protection was worn.  He recalled his 
own ears ringing daily in service, and noted that they continued 
to ring daily.  

* The report of an October 2010 VA examination, when the examiner 
(an otolaryngologist) opined that it was "less likely than not" 
that the Veteran's tinnitus was a result of noise exposure in 
service.  In reaching this conclusion, he reviewed all the 
audiograms of record, and explained that although audiograms in 
1995, 1999, and 2005 showed progressive high frequency 
sensorineural hearing loss, his audiograms at the time of 
separation from service and in 1993 and 1994, were normal.  
Therefore, even though he was exposed to significant amounts of 
noise while in service, the service separation audiogram and 1993 
and 1994 audiograms did not support a finding that the Veteran 
suffered from hearing loss as a result of noise exposure in 
service.  The examiner further explained that although tinnitus 
could be incurred independent of hearing loss, the normal hearing 
test results from service to 1994 did not support a finding of 
significant cochlear damage sustained while on active duty.  The 
examiner also noted that the Veteran did not complain of tinnitus 
during his separation physical, which was conducted only six 
weeks prior to his actual discharge date.

Because the Veteran's claim of service connection for tinnitus 
was previously denied based essentially on findings that it was 
not manifested in service, and that there was no evidence to 
suggest that it was related to his service, for evidence to be 
new and material, it would have to tend to show that the 
Veteran's tinnitus had its onset in service or was otherwise 
related to his service.
Reopening of the Claim

The Board finds that the evidence received since the January 1985 
rating decision is new and material because it was not before 
agency decision-makers at that time, and directly addresses the 
unestablished fact necessary to substantiate the Veteran's claim 
of service connection for tinnitus.   Specifically, the claim was 
denied in January 1985 based essentially on findings that 
tinnitus was not manifest in service, and that there was no 
evidence to suggest that it was related to his service.  Evidence 
received since the January 1985 rating decision includes 
statements from the Veteran that his tinnitus had its onset in 
service.  See March 2005 authorized VA audiological evaluation 
report.  When taken at face value, as is required when 
determining solely whether to reopen a previously denied claim, 
this additional evidence is competent evidence that relates to 
the matter of a nexus between the Veteran's current tinnitus and 
his service (see Savage, supra), and raises a reasonable 
possibility of substantiating the claim.  Thus, the additional 
evidence received is new and material and is sufficient to reopen 
the claim of service connection for tinnitus.


ORDER

Service connection for sleep apnea is denied.

The appeal to reopen a claim of service connection for tinnitus 
is granted.


REMAND

The RO denied the Veteran's claim of service connection for 
tinnitus on the basis that new and material evidence had not been 
received to reopen a prior final decision; however, the above 
decision reopens such claim, finding that new and material 
evidence has been received.  In Hickson v. Shinseki, 23 Vet. App. 
394 (2010), the Court held that where the Board reopens a claim 
but the RO did not, the claim must be remanded for RO 
consideration unless there is a waiver from the Veteran or no 
prejudice would result from adjudication of the claim.  As the RO 
has not considered the Veteran's claim of service connection for 
tinnitus on its merits, and the Veteran has not waived his right 
to their initial consideration, the Board finds that a remand is 
necessary for the RO to adjudicate the Veteran's claim in the 
first instance.

Accordingly, the case is REMANDED for the following:

The RO should review the file, make any 
credibility assessments necessary as to whether 
the Veteran's tinnitus had its onset in 
service, undertake any further development 
warranted to make such a credibility assessment 
(to include a new VA examination to determine 
the medical plausibility of the Veteran's 
accounts, if such is indicated), and 
readjudicate the Veteran's claim of service 
connection for tinnitus.  If the claim remains 
denied, the Veteran and his attorney should be 
provided a supplemental statement of the case 
and the applicable period of time to respond.  
Thereafter, the case should be returned to the 
Board for further appellate consideration, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


